DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 8 July 2022 has been entered. Claim(s) 8-9 and 11-14 is/are pending in this application and examined herein. Claim(s) 8 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16195075.3, filed on 21 October 2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Queneau et al (US 6270554 B1) hereinafter Queneau, in view of Lee et al (KR 100425554 B1, English machine translation and original document), hereinafter Lee. 
Regarding claim 8, Queneau teaches a continuous nickel matte converter for production of low iron containing nickel-rich matte with improved cobalt recovery (Title), where a continuous nickel matte converter (providing a converter furnace; Col. 3, lines 43-44) is fed in one embodiment nickel-cobalt-copper matte and optionally recycled nickel-rich materials (charging one or more of copper matte, copper-nickel matte, and impure alloy into the converter furnace) and siliceous flux (charging slag formers; Col. 6, lines 20-28). Queneau further teaches the converter produces a matte 38 and a slag 28 (Col. 5 lines 38-53), where the slag produced contains less than 25% of the cobalt (Col. 6, lines 28-31), and the process is optimized to maximize cobalt recovery in the matte (Col. 7, lines 47-49). Queneau further teaches the matte flows to a finishing zone C to convert the matte, oxidizing into a matte product (a crude metal) and a cobaltiferous mush (a cobalt-bearing slag; Col. 5 lines 15-16), where oxidizing is done by an oxidizing gas, preferably oxygen, which is top blown onto the surface of the matte 60 via lance 58 (injecting an oxidizing gas into the converter furnace to smelt the charge in oxidizing conditions; Figure, Col. 9 lines 14-16) which results in oxidation of minor amounts of nickel and a significant amount of the cobalt (Col. 11 lines 13-15). The Examiner notes that as matte is described by Queneau as flowing into zone C of the converter (i.e. in a liquid state), Queneau produces a molten bath in the converter furnace. As a crude metal and cobalt-bearing slag are produced in zone C, Queneau reads on obtaining a molten bath in the converter furnace comprising a crude metal phase and a cobalt-bearing slag. Queneau further teaches a step of nickel matte/cobaltiferous mush separation including the separation of the supernatant [cobaltiferous] mush from the high-grade nickel-cobalt or nickel-cobalt-copper matte (a process for the recovery of cobalt from cobalt-bearing materials, obtaining a cobalt-bearing slag, separating the crude metal phase from the cobalt-bearing slag; Col. 7, lines 40-47, Col. 11 lines 20-25). 
The Examiner notes that by the principle of the conservation of mass, as the discharge slag contains no more than 25% of the cobalt fed, more than 75% of the cobalt must end up in some combination of the remaining output products, in other words within the cobaltiferous mush, the high-grade nickel-matte, and/or the high sulfur dioxide-containing gas (Col. 3 lines 57-59), and maximizes cobalt recovery from the cobaltiferous mush (Col. 9 lines 26-27). Queneau is silent to wherein more than 90% by weight of the cobalt present in the cobalt-bearing materials is recovered in the cobalt-bearing slag, and does not teach wherein the cobalt-bearing materials comprise secondary batteries, spent batteries, or their scrap.
Lee teaches a high-temperature treatment to recover valuable metals from spent lithium ion batteries (Title) using a high temperature heat treatment step where cobalt is selectively concentrated in a slag (pg. 4 paragraph 7). Lee further teaches in Example 1 heating a battery containing Co, Fe, Cu, Al, Ni, and Li, to 1650 °C to produce molten metal, with cobalt ending up in the upper part of the molten metal as an oxide, with a recovery rate of cobalt of 95.9% (more than 90% by weight of the cobalt present in the cobalt-bearing materials is recovered in the cobalt-bearing slag; Example 1, pg. 4 paragraphs 8-13, Table 2 (original document)). Lee teaches valuable metals such as cobalt can be easily and safely extracted from the waste lithium ion battery, and the components can be extracted and recycled, thereby reducing cost, is also effective in preventing natural environmental pollution (pg. 7 paragraph 1). 
Queneau and Lee both teach processing producing a molten bath from materials including Co, Fe, Cu, and Ni at elevated temperatures and recovering cobalt as an oxide found at the top of the bath. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have added cobalt-containing batteries as taught by Lee to the converter of Queneau, as Lee teaches the valuable cobalt metal to be easily and safely extracted, reducing cost and preventing environmental pollution by valorizing cobalt from a waste product. It would have been further obvious to modify the process of Queneau to recover more than 90% by weight of the cobalt present in the cobalt-bearing materials in the cobalt-bearing slag, such as by controlling the flow of oxidizing gas in zone C, as Lee teaches it to be possible to recover 95.9% of cobalt present in a process analogous to Queneau, and Queneau teaches maximizing the recovery of cobalt.
Regarding claim 9, modified Queneau teaches recovery of more than 90% by weight of the cobalt present in the cobalt-bearing materials in the cobalitferous mush analogous to a cobalt-bearing slag. Queneau further teaches oxidation of minor amounts of nickel and a significant amount of the cobalt (Col. 11 lines 13-14) and injecting oxygen via a lance (Col. 10 lines 58-59). The Examiner notes that one of ordinary skill in the art would recognize Queneau sets the oxygen feed to selectively oxidize cobalt and maximize its recovery into the cobalitferous mush, reading on wherein the more than 90% by weight of the cobalt present in the cobalt-bearing materials is recovered in the cobalt-bearing slag by adjusting the amount of oxidizing gas.
Claim 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Queneau in view of Lee as applied to claim 8, and further in view of Nakabe (US 4108638 A), hereinafter Nakabe.
Regarding claim 11, modified Queneau teaches all the limitations of claim 8 as set forth above. Modified Queneau teaches the production of a cobaltiferous mush analogous to a cobalt-bearing slag, but does not teach wherein the cobalt in the cobalt-bearing slag amounts to between 2% and 20% by weight.
Lee teaches the composition of a battery in Example 1 to comprise 135 g of Co, 240 g of Fe, 110 g of Cu, 35 g Al, 10 g Ni, 15 g of Li, and 455 g of other materials (Table 2), and when heated to 1650 °C produces a slag containing 49.24% Co by weight (Table 2). 
Nakabe teaches a process for treating a molten mixture from the smelting of materials containing copper, nickel, and/or cobalt (Column 2, lines 16-26) to separate copper, nickel, and cobalt from the molten mixture (Abstract). Nakabe teaches in Example 5 a copper matte was melted and bessemerized with addition of silica sand, and the resulting slag was discharged when most of the iron in the matte was oxidized, and blowing was resumed until a sample of the molten copper wormed during solidification, then the finished crude copper was discharged, and the operating temperature was about 1,250 °C (Col. 10 lines 21-33). Nakabe further teaches in Example 9 a copper matte containing Ni and 2% Co was treated similarly to Example 5, which produced a cobalt slag comprising 7.2 wt. % cobalt (Table 8, Col. 11 lines 45-54). Nakabe further teaches the copper matte of Example 9 to have been enriched in Co content as described in Example 7, by running through a column of lump coke with an alloy containing 9.2% Co, the original matte containing 31.6% Ni, 18.2% Cu, 23.3% Fe, 20.8% S, and only 1.3% Co (Col. 11 lines 5-42). Nakabe does not teach any special process to produce the original matte in Example 7, thus one of ordinary skill would recognize the matte to be a typical nickel-cobalt-copper matte produced in conventional processes. Nakabe describes an advantage of the process is that cobalt can be recovered economically from the molten slags produced (Col. 8 lines 35-37). 
Both Nakabe and modified Queneau are drawn to inventions that include smelting of a copper matte containing nickel and cobalt to recover cobalt. In light of the teachings of modified Queneau and Nakabe discussed above, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use the 31.6% Ni, 18.2% Cu, 23.3% Fe, 20.8% S, and 1.3% Co matte of Nakabe as the matte of Queneau as Queneau teaches using nickel-cobalt-copper mattes and Nakabe teaches a typical nickel-cobalt-copper matte.
It would have been further obvious to set the ratio of the relatively high cobalt containing batteries of modified Queneau to relatively cobalt-poor nickel-cobalt-copper matte of Nakabe so that the percentage of Co in the feed is about 2%, so that a cobalt slag containing 7.2 wt% Co is produced, as Nakabe teaches cobalt to be economically recoverable from the slag produced, reading on wherein the cobalt in the cobalt-bearing slag amounts to between 2% and 20% by weight. Doing so would have been further obvious as Queneau doesn’t disclose the composition of the cobaltiferous mush from which cobalt is recovered, and one would look to the art to determine a suitable composition to recover cobalt from. 
Regarding claims 12 and 14, modified Queneau teaches a process for the recovery of cobalt from cobalt- bearing materials according to claim 8, and teaches the cobaltiferous mush/slag is processed separately to maximize cobalt recovery (Queneau: Col. 11 lines 36-37), but does not teach how the recovery is achieved and is silent to the presence of copper in the cobalitferous mush.
Lee teaches in Example 1 a battery containing a copper plate, which is a raw material for high temperature treatment used (Example 1, paragraph 1), and when a battery containing copper is heated to a high temperature of 1500 °C or higher, copper melts to form molten metal (Example 1, paragraph 3) but after cooling copper ends up as an oxide (Example 1, paragraphs 6-7), with 63.6 % of the copper ending up in the slag.
Queneau and Lee both teaching processing producing a molten bath from materials including Co, Fe, Cu, and Ni at elevated temperatures and recovering cobalt as an oxide found at the top of the bath. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art that the cobaltiferous mush of Queneau would contain copper, as copper ends up in an analogous phase in Lee to the cobaltiferous mush of Queneau, and the matte that separates to form the cobaltiferous mush in Queneau contains copper.
Nakabe teaches the formation of a scum containing nickel which also contains copper in an amount comparable to that of nickel, and it may be smelted under reducing conditions to extract the copper and nickel as an alloy which may be treated by the present process for separating copper and nickel (recovering cobalt and copper from the cobalt-bearing slag comprises a reducing smelting operation; Col. 6 lines 47-51). Nakabe teaches that it is an advantage of the present process that cobalt can be recovered economically from molten slag (Col. 8 lines 5-37). 
Nakabe is drawn to a process for extracting nickel, cobalt, and/or copper from slag from copper smelting and/or nickel smelting, while modified Queneau teaches a process using a nickel converter which produces a slag containing  cobalt, and that the copper and cobalt containing slag should be further processed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Queneau in view of Lee to utilize the nickel, cobalt, and copper separating process of Nakabe to recover cobalt and copper from the cobalt-bearing slag with a reducing smelting operation in order to recover cobalt economically from the slag as taught by Nakabe.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Queneau in view of Lee as applied to claim 8, and further in view of Young et al (US 6471743 B1), hereinafter Young.
Regarding claims 12-13, modified Queneau teaches a process for the recovery of cobalt from cobalt- bearing materials according to claim 8, and teaches the cobaltiferous mush/slag is processed separately to maximize cobalt recovery (Queneau: Col. 11 lines 36-37) and that the discharge slag contains less than 1% of the copper fed to the converter (Col. 10 lines 31-36), requiring by conservation of mass more than 99% of the copper must end up in some combination of the remaining output products; within the cobaltiferous mush, the high-grade nickel-matte, and/or the high sulfur dioxide-containing gas. Modified Queneau does not teach how the recovery is achieved, and is silent to the presence of copper in the cobalitferous mush.
Lee teaches in Example 1 a battery containing a copper plate, which is a raw material for high temperature treatment used (Example 1, paragraph 1), and when a battery containing copper is heated to a high temperature of 1500 °C or higher, copper melts to form molten metal (Example 1, paragraph 3) but after cooling copper ends up as an oxide (Example 1, paragraphs 6-7), with 63.6 % of the copper ending up in the slag.
Queneau and Lee both teaching processing producing a molten bath from materials including Co, Fe, Cu, and Ni at elevated temperatures and recovering cobalt as an oxide found at the top of the bath. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art that the cobaltiferous mush of Queneau would contain copper, as copper ends up in an analogous phase in Lee to the cobaltiferous mush of Queneau and the matte that separates to form the cobaltiferous mush of Queneau contains copper.
Young teaches a method for leaching minerals including cobalt, nickel and copper (Column 2, lines 1-6) from ores using an acidic solution such as sulfuric acid (Abstract), and also concerns methods for the recovery of other minerals such as cobalt and copper from ore, soil, concentrate, slag or residue (a step for recovering cobalt and copper from the slag which comprises an acidic aqueous leaching operation, Column 8, lines 5-9). Young teaches the operating conditions are much milder than conventional autoclave techniques, leading to large capital and operating cost advantages (Column 5, lines 35-37). 
Slag containing copper and cobalt is produced in the process of Queneau, and Young is drawn to leaching metals from slags, therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recover cobalt in the process of modified Queneau by using the acidic aqueous leaching operation as taught by Young for recovering cobalt and copper from the slag in order to recover valuable copper and cobalt, and benefit from large capital and operating cost advantages compared to other processes as taught by Young.

Response to Amendment
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
With respect to the rejections based on Queneau, Applicant asserts that Queneau does not teach a molten bath in the converter furnace that comprises a crude metal phase and a cobalt-bearing slag. The Examiner respectfully disagrees. 
As described in the instant set of rejections, Queneau teaches the presence of a finishing zone C in the converter, where a molten bath of matte in the finishing zone C is oxidized into a matte product (a crude metal) and a cobaltiferous mush (a cobalt-bearing slag; Col. 5 lines 15-16) under oxidizing gas (injecting an oxidizing gas into the converter furnace to smelt the charge in oxidizing conditions; Figure, Col. 9 lines 14-16), reading on amended portion of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733